           Case: 3:20-cv-00655-bbc Document #: 8 Filed: 11/10/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

 DAMON SMITH,

           Plaintiff,                                                         ORDER
    v.
                                                                    Case No. 20-cv-655-bbc
 LARRY FUCHS, et al

           Defendants.


          This case was closed after the court did not receive a certified copy of plaintiff’s six-

month trust fund account statement so that a determination could be made as to whether

plaintiff qualified for indigent status, and, if so, assess plaintiff an initial partial filing fee. Now,

plaintiff has submitted the requested certified account statement. After considering plaintiff’s

six-month trust fund account statement, the court concludes that plaintiff qualifies for indigent

status.

          Even when a prisoner litigant qualifies for indigent status, a portion of the fee must be

paid as determined by the formula set forth in 28 U.S.C. § 1915(b)(1). Using information for

the relevant time period from plaintiff’s trust fund account statement, I calculate plaintiff’s

initial partial filing fee to be $142.43. For this case to proceed, plaintiff must submit this

amount on or before December 1, 2020.

          If plaintiff does not have enough money to make the initial partial payment from

plaintiff’s regular account, plaintiff should arrange with prison authorities to pay the remainder

from plaintiff’s release account.
        Case: 3:20-cv-00655-bbc Document #: 8 Filed: 11/10/20 Page 2 of 2




                                           ORDER

       IT IS ORDERED that plaintiff Damon Smith may have until December 1, 2020 to

submit a check or money order made payable to the clerk of court in the amount of $142.43

as the initial partial payment assessed in this case. If plaintiff complies with this deadline,

plaintiff’s case will be reopened and screened on the merits pursuant to 28 U.S.C. § 1915(e)(2).

Otherwise, this case will remain closed.




              Entered this 10th day of November, 2020.

                                    BY THE COURT:


                                    /s/
                                    PETER OPPENEER
                                    Magistrate Judge




                                               2
